Title: To George Washington from Brigadier General Edward Hand, 5 April 1779
From: Hand, Edward
To: Washington, George


Sir
Minisink [N.Y.] 5th Apl 1779
I recd your Exceys favour of the 1st Instant yesterday. the Troops ordered to Wyoming have recd their Orders, and will move to day. the Upper Road is Certainly the best & Shortest could there be a Boat in readiness to Cross the Wallinpepae But as that is not the Case, & the Garrison at Wyoming is too weak to detach to take up or Cover one, I think it Best to direct the March by Fort Penn, Scarcity of Forage & Horses will prevent the Troops Carrying any Baggage but what their Knapsacks will hold—the rem[ainde]r may Stay at Fort Penn untill a more convenient opertunity, and Untill this reinforcement may put Wyoming Garrison into a Condition to reconnoitre the Country. I will leave a Small Guard with the Baggage, and the Troops Shall have the necessary orders & Instructions to prevent a Surprise. Major Burchardt of the German Regt will Command them.
Your Excy favr of the 16th Ultim: I recd the 3d Instant, via Rochester—I believe I have Already Seen the three men referd to, but to very little purpose. Lt Jenkins the Officer I expected from Wyoming has been here two days, he will proceed this day with the return express. I intended to have gone on to day my self but will now wait ’till the Troops are fairly on their March—Lt Jenkins gives the best Acct I have heard of the Seneca Country—has been to Niagara from the Susquehannah thro Connedesega, & to Fort Schuyler from Niagara thro the Same place. from his Acct the Country is Most Accessable from the Susquehannah. I am sir with much respect your Excys most Obedt Hble Servt
Edwd Hand

Job Chillaway is not now on the Susquehannah—Spencers regt had the Care of Land & Hicks, both in Irons, yet they Contrived to let Hicks escape the Night of the 31st Ultimo.

